Title: To George Washington from Edmund Randolph, 13 December 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Saturday morning Decr 13. 1794.
        
        The Algerine captain; who has lately been travelling thro’ New England, and the states north of this place, is arrived here;

and called upon me yesterday with a kind of introductory letter from the Vice President. The Algerine tells me, that Mr Adams means to introduce him to you this morning; and therefore I think it my duty to give you my conjectures concerning him. They are, I confess, not capable of positive proof.
        His name is Ibrahim Argelon; speaks bad French, mixed with Italian and Spanish; and does not appear to be a man of any kind of learning. His story is, that he was born in Morocco; went early, about three years old, to Algiers; became a captain in the Alegerine Service; was taken about nine years ago by a Neapolitan privateer; was confined in consequence of his capture at Naples for two years; spent the other seven years in Spain and other places in Europe; and was driven to America in attempting to get to Denmark or Sweden. The reason assigned for his not returning to Algiers is, that he would be punished capitally there, for suffering himself to be taken alive. Now his intention is to go to Morocco, and intreat the emperor, who, by being a Mahometon prophet, has great influence over the Dey of Algiers, to intercede for him with the Dey.
        The Algerine brings with him many attestations of his worth under the hands of the Queen of Prussia, the Duke of Brunwick, and many other men with sounding titles; and if we could be sure of their authenticity, we might be also sure, that he is a man of some consideration. But it is so easy to fabricate them for deceiving those, who cannot possibly know, how to say, that they are not genuine, that I must form my opinion upon the following circumstances.
        
          1. His story is very oddly mixed up.
          2. He is clearly a beggar; as is manifested by a subscription in Boston to the amount of two hundred dollars.
          3. He has availed himself of his being a Freemason, to lay every lodge under contribution within his reach.
          4. He is precisely the same kind of character, which was here about eighteen months ago and took in several of the citizens; among whom were some of the sharpest Jews in America.
          5. He was very importunate to learn from me, what the French were doing for us in Algiers: three times I evaded his questions; but he returned to the charge without giving any reason for his solicitude.
        
        Governor Adams and Governor Fenner have given him very

hospitable passports; and every additional mark of attention is a groundwork for asking something more. He suggested to me, that his present object is to petition the President and Congress to furnish him with the means to go to Baltimore and from thence to Cadiz. I told him, that he had better put what he had in view upon paper, and I would inform him, whether I thought it right or not. He said he would do so. I have the honor to be Sir, with affectionate attachment and respect yr mo. ob. serv.
        
          Edm: Randolph
        
      